 

Exhibit 10.8

 

Fox Hill Apartments

 

GUARANTY OF NON-RECOURSE OBLIGATIONS

 

This Guaranty Of Non-Recourse Obligations (this “Guaranty”), dated as of March
26, 2015, is executed by the undersigned (“Guarantor”), to and for the benefit
of WALKER & DUNLOP, LLC, a Delaware limited liability company (“Lender”).

 

RECITALS:

 

A.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, by and between BR FOX HILLS TIC-1, LLC, a Delaware
limited liability company and BR FOX HILLS TIC-2, LLC, a Delaware limited
liability company, as tenants in common (individually and together, “Borrower”)
and Lender (as amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Loan Agreement”), Lender is making a loan to Borrower in
the original principal amount of Twenty-Six Million Seven Hundred Five Thousand
and 00/100 Dollars ($26,705,000.00) (the “Mortgage Loan”), as evidenced by that
certain Multifamily Note dated as of the date hereof, executed by Borrower and
made payable to the order of Lender in the amount of the Mortgage Loan (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”).

 

B.           The Note will be secured by, among other things, a Security
Instrument (as defined in the Loan Agreement) encumbering the real property
described in the Security Instrument (the “Property”).

 

C.           Guarantor has an economic interest in Borrower or will otherwise
obtain a material financial benefit from the Mortgage Loan.

 

D.           As a condition to making the Mortgage Loan to Borrower, Lender
requires that Guarantor execute this Guaranty.

 

NOW, THEREFORE, in order to induce Lender to make the Mortgage Loan to Borrower,
and in consideration thereof, Guarantor agrees as follows:

 

AGREEMENTS:

 

1.           Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Guaranty.

 

2.           Defined Terms.

 

Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.

 

3.           Guaranteed Obligations.

 

Guarantor hereby absolutely, unconditionally and irrevocably guarantees to
Lender the full and prompt payment and performance when due, whether at maturity
or earlier, by reason of acceleration or otherwise, and at all times thereafter,
of:

 

Guaranty of Non-Recourse Obligations Form 6015 Page 1 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

(a)          all amounts, obligations and liabilities owed to Lender under
Article 3 (Personal Liability) of the Loan Agreement (including the payment and
performance of all indemnity obligations of Borrower described in Section 3.03
(Personal Liability for Indemnity Obligations) of the Loan Agreement and
including all of Borrower’s obligations under the Environmental Indemnity
Agreement); and

 

(b)          all costs and expenses, including reasonable fees and out-of-pocket
expenses of attorneys and expert witnesses, incurred by Lender in enforcing its
rights under this Guaranty.

 

4.           Survival of Guaranteed Obligations.

 

The obligations of Guarantor under this Guaranty shall survive any Foreclosure
Event, and any recorded release or reconveyance of the Security Instrument or
any release of any other security for any of the Indebtedness.

 

5.           Guaranty of Payment; Community Property.

 

Guarantor’s obligations under this Guaranty constitute a present and
unconditional guaranty of payment and not merely a guaranty of collection. If
Guarantor (or any Guarantor, if more than one) is a married person, and the
state of residence of Guarantor or Guarantor’s spouse is a community property
jurisdiction, Guarantor (or each such married Guarantor, if more than one)
agrees that Lender may satisfy Guarantor’s obligations under this Guaranty to
the extent of all Guarantor’s separate property and Guarantor’s interest in any
community property.

 

6.           Obligations Unsecured; Cross-Default.

 

The obligations of Guarantor under this Guaranty shall not be secured by the
Security Instrument or the Loan Agreement. However, a default under this
Guaranty shall be an Event of Default under the Loan Agreement, and a default
under this Guaranty shall entitle Lender to be able to exercise all of its
rights and remedies under the Loan Agreement and other Loan Documents.

 

7.           Continuing Guaranty.

 

The obligations of Guarantor under this Guaranty shall be unconditional
irrespective of the genuineness, validity, regularity or enforceability of any
provision of this Guaranty, the Note, the Loan Agreement, the Security
Instrument or any other Loan Document. Guarantor agrees that performance of the
obligations hereunder shall be a primary obligation, shall not be subject to any
counterclaim, set-off, recoupment, abatement, deferment or defense based upon
any claim that Guarantor may have against Lender, Borrower, any other guarantor
of the obligations hereunder or any other person or entity, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or affected in any way by any circumstance or condition (whether or not
Guarantor shall have any knowledge thereof), including:

 

(a)          any furnishing, exchange, substitution or release of any collateral
securing repayment of the Mortgage Loan, or any failure to perfect any lien in
such collateral;

 

(b)          any failure, omission or delay on the part of Borrower, Guarantor,
any other guarantor of the obligations hereunder or Lender to conform or comply
with any term of any of the Loan Documents or failure of Lender to give notice
of any Event of Default;

 

(c)          any action or inaction by Lender under or in respect of any of the
Loan Documents, any failure, lack of diligence, omission or delay on the part of
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred upon it in any of the Loan Documents, or any
other action or inaction on the part of Lender;

 

Guaranty of Non-Recourse Obligations Form 6015 Page 2 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

(d)          any Bankruptcy Event, or any voluntary or involuntary bankruptcy,
insolvency, reorganization, arrangement, readjustment, assignment for the
benefit of creditors, composition, receivership, liquidation, marshaling of
assets and liabilities or similar events or proceedings with respect to
Guarantor or any other guarantor of the obligations hereunder, or any of their
respective property or creditors or any action taken by any trustee or receiver
or by any court in such proceeding;

 

(e)          any merger or consolidation of Borrower into or with any entity or
any sale, lease or Transfer of any asset of Borrower, Guarantor or any other
guarantor of the obligations hereunder to any other Person;

 

(f)          any change in the ownership of Borrower or any change in the
relationship between Borrower, Guarantor or any other guarantor of the
obligations hereunder, or any termination of such relationship;

 

(g)          any release or discharge by operation of law of Borrower, Guarantor
or any other guarantor of the obligations hereunder, or any obligation or
agreement contained in any of the Loan Documents; or

 

(h)          any other occurrence, circumstance, happening or event, whether
similar or dissimilar to the foregoing, and whether seen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against Borrower or Guarantor to the fullest extent permitted by law.

 

8.           Guarantor Waivers.

 

Guarantor hereby waives:

 

(a)          the benefit of all principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Guaranty
(and agrees that Guarantor’s obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor);

 

(b)          the benefits of any right of discharge under any and all statutes
or other laws relating to guarantors or sureties and any other rights of
sureties and guarantors;

 

(c)          diligence in collecting the Indebtedness, presentment, demand for
payment, protest and all notices with respect to the Loan Documents and this
Guaranty which may be required by statute, rule of law or otherwise to preserve
Lender’s rights against Guarantor under this Guaranty, including notice of
acceptance, notice of any amendment of the Loan Documents, notice of the
occurrence of any Event of Default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest and
notice of the incurring by Borrower of any obligation or indebtedness; and

 

(d)          all rights to require Lender to:

 

(1)         proceed against or exhaust any collateral held by Lender to secure
the repayment of the Indebtedness;

 

Guaranty of Non-Recourse Obligations Form 6015 Page 3 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

(2)         proceed against or pursue any remedy it may now or hereafter have
against Borrower or any guarantor, or, if Borrower or any guarantor is a
partnership, any general partner of Borrower or general partner of any
guarantor; or

 

(3)         demand or require collateral security from Borrower, any other
guarantor or any other Person as provided by applicable law or otherwise.

 

9.           No Effect Upon Obligations.

 

At any time or from time to time and any number of times, without notice to
Guarantor and without releasing, discharging or affecting the liability of
Guarantor:

 

(a)          the time for payment of the principal of or interest on the
Indebtedness may be extended or the Indebtedness may be renewed in whole or in
part;

 

(b)          the rate of interest on or period of amortization of the Mortgage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified;

 

(c)          the time for Borrower’s performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(d)          the maturity of the Indebtedness may be accelerated as provided in
the Loan Documents;

 

(e)          any or all payments due under the Loan Agreement or any other Loan
Document may be reduced;

 

(f)          any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Mortgage
Loan;

 

(g)          any amounts under the Loan Agreement or any other Loan Document may
be released;

 

(h)          any security for the Indebtedness may be modified, exchanged,
released, surrendered or otherwise dealt with or additional security may be
pledged or mortgaged for the Indebtedness;

 

(i)          the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower;

 

(j)          any payments made by Borrower to Lender may be applied to the
Indebtedness in such priority as Lender may determine in its discretion; and

 

(k)          any other terms of the Loan Documents may be modified as required
by Lender.

 

10.         Joint and Several (or Solidary) Liability.

 

If more than one Person executes this Guaranty as Guarantor, such Persons shall
be liable for the obligations hereunder on a joint and several (solidary instead
for purposes of Louisiana law) basis. Lender, in its discretion, may:

 

Guaranty of Non-Recourse Obligations Form 6015 Page 4 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

(a)          to the extent permitted by applicable law, bring suit against
Guarantor, or any one or more of the Persons constituting Guarantor, and any
other guarantor, jointly and severally (solidarily instead for purposes of
Louisiana law), or against any one or more of them;

 

(b)          compromise or settle with any one or more of the Persons
constituting Guarantor, or any other guarantor, for such consideration as Lender
may deem proper;

 

(c)          discharge or release one or more of the Persons constituting
Guarantor, or any other guarantor, from liability or agree not to sue such
Person; and

 

(d)          otherwise deal with Guarantor and any guarantor, or any one or more
of them, in any manner, and no such action shall impair the rights of Lender to
collect from Guarantor any amount guaranteed by Guarantor under this Guaranty.

 

Nothing contained in this Section 10 shall in any way affect or impair the
rights or obligations of Guarantor with respect to any other guarantor.

 

11.         Subordination of Affiliated Debt.

 

Any indebtedness of Borrower held by Guarantor now or in the future is and shall
be subordinated to the Indebtedness and any such indebtedness of Borrower shall
be collected, enforced and received by Guarantor, as trustee for Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty.

 

12.         Subrogation.

 

Guarantor shall have no right of, and hereby waives any claim for, subrogation
or reimbursement against Borrower or any general partner of Borrower by reason
of any payment by Guarantor under this Guaranty, whether such right or claim
arises at law or in equity or under any contract or statute, until the
Indebtedness has been paid in full and there has expired the maximum possible
period thereafter during which any payment made by Borrower to Lender with
respect to the Indebtedness could be deemed a preference under the Insolvency
Laws.

 

13.         Voidable Transfer.

 

If any payment by Borrower is held to constitute a preference under any
Insolvency Laws or similar laws, or if for any other reason Lender is required
to refund any sums to Borrower, such refund shall not constitute a release of
any liability of Guarantor under this Guaranty. It is the intention of Lender
and Guarantor that Guarantor’s obligations under this Guaranty shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance. If any payment by any Guarantor should for
any reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the obligations guaranteed hereunder
shall automatically be revived, reinstated and restored by the amount of such
Voidable Transfer or the amount of such Voidable Transfer that Lender is
required or elects to repay or restore, including all reasonable costs, expenses
and legal fees incurred by Lender in connection therewith, and shall exist as
though such Voidable Transfer had never been made, and any other guarantor, if
any, shall remain liable for such obligations in full.

 

Guaranty of Non-Recourse Obligations Form 6015 Page 5 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

14.         Credit Report/Credit Score.

 

Guarantor acknowledges and agrees that Lender is authorized, no more frequently
than once in any twelve (12) month period, to obtain a credit report (if
applicable) on Guarantor, the cost of which shall be paid for by Guarantor.
Guarantor acknowledges and agrees that Lender is authorized to obtain a Credit
Score (if applicable) for Guarantor at any time at Lender’s expense.

 

15.         Financial Reporting.

 

Guarantor shall deliver to Lender such Guarantor financial statements as
required by Section 8.02 (Books and Records; Financial Reporting – Covenants) of
the Loan Agreement.

 

16.         Further Assurances.

 

Guarantor acknowledges that Lender (including its successors and assigns) may
sell or transfer the Mortgage Loan, or any interest in the Mortgage Loan.

 

(a)          Guarantor shall, subject to Section 16(b) below:

 

(1)         do anything necessary to comply with the reasonable requirements of
Lender or any Investor of the Mortgage Loan or provide, or cause to be provided,
to Lender or any Investor of the Mortgage Loan within ten (10) days of the
request, at Borrower’s and Guarantor’s cost and expense, such further
documentation or information as Lender or Investor may reasonably require, in
order to enable:

 

(A)         Lender to sell the Mortgage Loan to such Investor;

 

(B)         Lender to obtain a refund of any commitment fee from any such
Investor; or

 

(C)         any such Investor to further sell or securitize the Mortgage Loan;

 

(2)         confirm that Guarantor is not in default under this Guaranty or in
observing any of the covenants or agreements contained in this Guaranty (or, if
Guarantor is in default, describing such default in reasonable detail); and

 

(3)         execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions or additions to
this Guaranty as is reasonably required by Lender or such Investor.

 

(b)          Nothing in this Section 16 shall require Guarantor to do any
further act that has the effect of:

 

(1)         changing the essential economic terms of the Mortgage Loan set forth
in the related commitment letter between Borrower and Lender;

 

(2)         imposing on Borrower or Guarantor greater personal liability under
the Loan Documents than that set forth in the related commitment letter between
Borrower and Lender; or

 

(3)         materially changing the rights and obligations of Borrower or
Guarantor under the commitment letter.

 

Guaranty of Non-Recourse Obligations Form 6015 Page 6 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

17.         Successors and Assigns.

 

Lender may assign its rights under this Guaranty in whole or in part and, upon
any such assignment, all the terms and provisions of this Guaranty shall inure
to the benefit of such assignee to the extent so assigned. Guarantor may not
assign its rights, duties and obligations under this Guaranty, in whole or in
part, without Lender’s prior written consent and any such assignment shall be
deemed void ab initio. The terms used to designate any of the parties herein
shall be deemed to include the heirs, legal representatives, successors and
assigns of such parties.

 

18.         Final Agreement.

 

Guarantor acknowledges receipt of a copy of each of the Loan Documents and this
Guaranty. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES. All prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged into
this Guaranty. Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in that agreement.

 

19.         Governing Law.

 

This Guaranty shall be governed by and construed in accordance with the
substantive law of the Property Jurisdiction without regard to the application
of choice of law principles that would result in the application of the laws of
another jurisdiction.

 

20.         Property Jurisdiction.

 

Guarantor agrees that any controversy arising under or in relation to this
Guaranty shall be litigated exclusively in the Property Jurisdiction. The state
and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Guaranty or any other Loan Document
with respect to the subject matter hereof. Guarantor irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise.

 

21.         Time is of the Essence.

 

Guarantor agrees that, with respect to each and every obligation and covenant
contained in this Guaranty, time is of the essence.

 

22.         No Reliance.

 

Guarantor acknowledges, represents and warrants that:

 

(a)          it understands the nature and structure of the transactions
contemplated by this Guaranty and the other Loan Documents;

 

(b)          it is familiar with the provisions of all of the documents and
instruments relating to such transactions;

 

Guaranty of Non-Recourse Obligations Form 6015 Page 7 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

(c)          it understands the risks inherent in such transactions, including
the risk of loss of all or any part of the Mortgaged Property or of the assets
of Guarantor;

 

(d)          it has had the opportunity to consult counsel; and

 

(e)          it has not relied on Lender for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Guaranty or any other Loan Document or otherwise relied on Lender in any
manner in connection with interpreting, entering into or otherwise in connection
with this Guaranty, any other Loan Document or any of the matters contemplated
hereby or thereby.

 

23.         Notices.

 

Guarantor agrees to notify Lender of any change in Guarantor’s address within
ten (10) Business Days after such change of address occurs. All notices under
this Guaranty shall be:

 

(a)          in writing and shall be

 

(1)         delivered, in person;

 

(2)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(3)         sent by overnight courier; or

 

(4)         sent by electronic mail with originals to follow by overnight
courier;

 

(b)          addressed to the intended recipient at the notice addresses
provided under the signature block at the end of this Guaranty; and

 

(c)          deemed given on the earlier to occur of:

 

(1)         the date when the notice is received by the addressee; or

 

(2)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

24.         Construction.

 

(a)          Any reference in this Guaranty to an “Exhibit” or “Schedule” or a
“Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Guaranty or to a Section or Article of this Guaranty.

 

(b)          Any reference in this Guaranty to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

 

(c)          Use of the singular in this Guaranty includes the plural and use of
the plural includes the singular.

 

(d)          As used in this Guaranty, the term “including” means “including,
but not limited to” or “including, without limitation,” and is for example only,
and not a limitation.

 

Guaranty of Non-Recourse Obligations Form 6015 Page 8 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

(e)          Whenever Guarantor’s knowledge is implicated in this Guaranty or
the phrase “to Guarantor’s knowledge” or a similar phrase is used in this
Guaranty, Guarantor’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Guarantor’s knowledge after reasonable and diligent inquiry and
investigation.

 

(f)          Unless otherwise provided in this Guaranty, if Lender’s approval,
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such approval, designation, determination,
selection, estimate, action or decision shall be made in Lender’s sole and
absolute discretion.

 

(g)          All references in this Guaranty to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(h)          “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

25.         WAIVER OF JURY TRIAL.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF GUARANTOR AND LENDER
(A) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS GUARANTY OR ANY LOAN DOCUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS
GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY AND (B) WAIVES ANY RIGHT
TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY GUARANTOR AND LENDER, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

 

26.         Schedules.

 

The schedules, if any, attached to this Guaranty are incorporated fully into
this Guaranty by this reference and each constitutes a substantive part of this
Guaranty.

 

ATTACHED SCHEDULE. The following Schedule is attached to this Guaranty:

 

x      Schedule 1      Modifications to Guaranty

 

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
(where applicable) or has caused this Guaranty to be signed and delivered under
seal (where applicable) by its duly authorized representative. Where applicable
law so provides, Guarantor intends that this Guaranty shall be deemed to be
signed and delivered as a sealed instrument.

 

[Remainder of Page Intentionally Blank]

 

Guaranty of Non-Recourse Obligations Form 6015 Page 9 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

  Guarantor:       BLUEROCK RESIDENTIAL GROWTH REIT, INC., a Maryland
corporation       By: /s/ Michael L. Konig     Name: Michael L. Konig     Title:
Authorized Signatory

 

  Address for Notices to Guarantor:   c/o c/o Bluerock Real Estate, L.L.C.   712
Fifth Avenue, 9th Floor   New York, New York 10019       Email
address:  mkonig@bluerockre.com

 

Guaranty of Non-Recourse Obligations Form 6015 Page 10 Fannie Mae 08-13 © 2013
Fannie Mae

 

 

 

 

SCHEDULE 1 TO

GUARANTY OF NON-RECOURSE OBLIGATIONS

 

State-Specific Provisions

 

1.          Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Guaranty to which this Schedule is attached.

 

2.          The additional provision(s) set forth below shall also apply and are
incorporated into the Guaranty:

 

Section 8 of the Guaranty is hereby amended by adding the following new language
to the end thereof:

 

(e)          In addition, Guarantor waives the benefit of any right of discharge
under Chapter 43 of the Texas Civil Practice and Remedies Code and all other
rights of sureties and guarantors thereunder.

 

(f)          Guarantor waives all rights to contest any deficiency asserted by
Lender as set forth in Texas Property Code 51.003, 51.004 and 51.005.

 

Guaranty of Non-Recourse Obligations Form 6015 Page Sch. 1-1 Fannie Mae 08-13 ©
2013 Fannie Mae

 

 

 

 

  /s/ MK   Guarantor Initials

 

Guaranty of Non-Recourse Obligations Form 6015 Page Sch. 1-2 Fannie Mae 08-13 ©
2013 Fannie Mae

 

 

